Case 0:18-cv-63035-BB Document 62 Entered on FLSD Docket 07/07/2020 Page 1 of 21



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               Case No. 18-cv-63035-BLOOM/Valle

  ERIC WATKINS,

         Plaintiff,
  vs.

  SERGEANT M. BIGWOOD, et al.,

        Defendants.
  __________________________/

                                               ORDER

         THIS CAUSE is before the Court upon Defendant City of Lauderhill’s (“Defendant”),

  Motion to Dismiss, ECF No. [53] (“Motion”). Plaintiff filed his Response, ECF No. [55]

  (“Response”), to which Defendant filed its Reply, ECF No. [56] (“Reply”).1 The Court has

  considered the Motion, the Response, the Reply, the record in this case, the applicable law, and is

  otherwise fully advised. For the reasons set forth below, the Motion is granted.

         I.      BACKGROUND

         On March 11, 2020, the Court granted in part and denied in part Co-Defendant Officers’

  motion to dismiss and motion for more definite statement. See ECF No. [30] (“Order”).

  Specifically, the Court dismissed the official capacity claims against Co-Defendant Officers

  without prejudice and required Plaintiff to file an amended complaint that comports with Rules 8

  and 10, Fed. R. Civ. P. See id. On March 19, 2020, Plaintiff filed his First Amended Complaint,




  1
    Co-Defendants, Sergeant M. Bigwood (“Bigwood”), Officer T. Yopps (“Yopps”), and Officer
  Samuel Ramos (“Ramos”) (collectively, “Co-Defendant Officers”) filed an Answer and
  Affirmative Defenses, see ECF No. [54], to the operative Second Amended Complaint, ECF No.
  [49] (“SAC”). Plaintiff also filed a motion for leave to file a sur-reply, ECF No. [57], which motion
  was denied on June 17, 2020. ECF No. [58].
Case 0:18-cv-63035-BB Document 62 Entered on FLSD Docket 07/07/2020 Page 2 of 21
                                                               Case No. 18-cv-63035-BLOOM/Valle


  ECF No. [35], in which he brought two counts against Co-Defendant Officers only in their

  individual capacities and no counts against Defendant. See ECF No. [35] at ¶¶ 3-5. On April 30,

  2020, the Court entered an Omnibus Order, ECF No. [48], denying Co-Defendant Officers’ motion

  to dismiss that pleading. On May 4, 2020, Plaintiff filed the instant complaint in which he added

  Defendant as a new party Defendant, re-raised official capacity claims against Co-Defendant

  Officers, and added two new counts. See ECF No. [49]. Although the Court struck the SAC that

  same day because it was filed without Plaintiff having attained leave of court, see ECF No. [50],

  on May 6, 2020, the Court later reinstated the pleading. See ECF No. [52].

         This action arises out of Plaintiff’s involuntary detention for a mental health evaluation

  after joggers in a public park complained to Co-Defendant Officers about Plaintiff’s alleged

  behavior—brandishing a knife and shouting anti-gay slurs—while in the park. See generally ECF

  No. [49]. Plaintiff alleges that he is homeless and lives out of his car. Id. at ¶ 23. He alleges that

  on December 15, 2014, he was sitting outside his car in Mullins Park while preparing to make

  breakfast, and he was singing an anti-gay reggae song.2 Id. at ¶¶ 11, 22. According to Plaintiff,

  this had been his “routine for more than a year prior.” Id. at ¶ 12. He was situated approximately

  60 feet away from the walkway where patrons walk or exercise. Id. at ¶ 11. He asserts that two

  joggers, Tanika Beckford (“Beckford”) and Jermaine Jackson (“Jackson”), were offended by

  Plaintiff’s singing. Id. at ¶ 13. He alleges that Jackson believed that Plaintiff was speaking to him,

  but he ignored Jackson and continued to sing. Id. at ¶ 15. Jackson, in response, cursed at him and

  attempted to physically attack Plaintiff but was restrained by Beckford, and they walked out of the

  park while Plaintiff continued singing. Id. at ¶¶ 15-17, 22. According to Plaintiff, Beckford and



  2
   The song’s lyrics included references to shooting homosexuals, and it included derogatory terms
  such as “faggot” and “batty boy.” See id. at ¶¶ 22, 27.


                                                    2
Case 0:18-cv-63035-BB Document 62 Entered on FLSD Docket 07/07/2020 Page 3 of 21
                                                                 Case No. 18-cv-63035-BLOOM/Valle


  Jackson told him that they were going to call the police and have him arrested for singing the anti-

  gay song. Id. at ¶ 18.

         Sometime later, Officers Ramos and Manchula3 arrived on the scene. Ramos informed

  Plaintiff that the police were called in response to a complaint that he was “in the park disturbing

  the peace.” Id. at ¶ 19. Plaintiff alleges that, in a “calm cool and collected manner,” he informed

  Ramos that he was not creating a disturbance but that he was “merely singing a song boom bye

  bye in a [f]aggot boy head and the two patrons got upset and started cursing” at him. Id. at ¶ 20.

  Bigwood later arrived, and he informed Plaintiff that Beckford and Jackson had complained that

  he had been making anti-gay slurs while waiving a knife in his hand. Id. at ¶ 21. Plaintiff told

  Bigwood that he possessed two knives, which he uses to prepare his meals, but he denied having

  the knives out while he was singing because he had yet to prepare breakfast. Id. at ¶¶ 23-25. In

  response to Bigwood’s question about how Beckford would know that he had a knife, Plaintiff

  informed him that every day he is “in the park with [his] desk outside [his] car and that [he is]

  either doing writing or preparing [his] meals.” Id. at ¶ 26.

          After Bigwood listened to Plaintiff sing the song and spoke with Beckford and Jackson,

  Bigwood reportedly informed Plaintiff that he believed Plaintiff needed a mental health

  examination based upon the incident at hand and a previous incident eight months earlier in April

  2014 at another park. Id. at ¶¶ 27-28. Plaintiff alleges that that previous incident involved “a park

  manager wanting to officially trespass [Plaintiff] from the park” and that Officer Manchula had

  been involved in that incident. Id. at ¶¶ 29-30. Plaintiff also alleges that that incident did not

  involve complaints from patrons that he was shouting anti-gay slurs. Id. at ¶ 44. After speaking




  3
   Officer Manchula is not named as a defendant. Plaintiff alleges that he “had a history with”
  Officer Manchula. See id. at ¶ 19.
                                                    3
Case 0:18-cv-63035-BB Document 62 Entered on FLSD Docket 07/07/2020 Page 4 of 21
                                                               Case No. 18-cv-63035-BLOOM/Valle


  with Officer Manchula, Bigwood again told Plaintiff that he believed that he needed a mental

  evaluation because of his “constant singing of the antigay song in parks” and because he believed

  that Plaintiff had waived his knife as Beckford claimed. Id. at ¶ 31. According to Plaintiff, Bigwood

  asked him to voluntarily submit himself to a mental health examination, but he refused to go. Id.

  at ¶¶ 33-34.

          The SAC alleges that Bigwood, in response, ordered Ramos and Yopps to arrest Plaintiff

  which they did. Plaintiff was handcuffed, placed in a police car, had his phone confiscated,4 and

  was taken to a “mental facility.” Id. at ¶¶ 35-36. Plaintiff denies that he was confrontational with

  the police, and Beckford and Jackson’s reports to the police were unreliable and not provided in a

  sworn affidavit. Id. at ¶¶ 37-38. According to Plaintiff, Beckford and Jackson made various false

  statements to police, such as Plaintiff shouting anti-gay slurs at Jackson, appearing hostile and

  preparing to physically engage Jackson, and stabbing the air toward Jackson with a knife. Id. at ¶¶

  38, 40-41. Plaintiff also denies telling Bigwood that he hated homosexuals and that he had shouted

  anti-gay slurs. Id. at ¶ 42.

          Plaintiff denies that his behavior varied from calm to angry, and he alleges that he never

  expressed feelings of a conspiracy that random citizens and police were targeting him without

  cause, which Bigwood allegedly reported. See id. at ¶ 43. He also denies telling Bigwood that he

  is “not fucking going anywhere.” Id. at ¶ 45. According to Plaintiff, prior to December 15, 2014,

  no mental health professional had certified that he met the criteria for involuntary examination. Id.

  at ¶ 46. He further alleges that during his conversation with Bigwood, he expressed his belief that

  Bigwood’s decision to arrest him under the Baker Act was a “conspiracy between Bigwood and



  4
   Plaintiff alleges that he was video recording the entire incident on his cell phone, but that when
  he was released from the medical facility, the video was deleted from his phone, and only Officers
  Ramos and Manchula knew that he was recording the incident. Id. at ¶¶ 35, 39.
                                                   4
Case 0:18-cv-63035-BB Document 62 Entered on FLSD Docket 07/07/2020 Page 5 of 21
                                                               Case No. 18-cv-63035-BLOOM/Valle


  the other officers, especially Manchula and the complainants, but specifically the officers because

  of Plaintiff’s past and present pending lawsuits against Lauderhill police officers, especially

  Manchula who Plaintiff had a pending lawsuit against,” and that the decision to arrest him was “to

  retaliate against Plaintiff to cause him mental anguish and hardship and to disrupt and hinder

  Plaintiff from timely filing a response in court in the case against Manchula[.]” Id. at ¶ 47.

         The SAC asserts four counts based on First and Fourth Amendment violations.

  Specifically, Count I asserts a Fourth Amendment violation against the Co-Defendant Officers.

  See id. at ¶ 9. Count II asserts a First Amendment claim against the Co-Defendant Officers. See

  id. at ¶¶ 3-6, 10. Count III asserts a Fourth and First Amendment claim against the Co-Defendant

  Officers in their official capacities. See id. at ¶ 52. And Count IV asserts a Monell claim against

  Defendant grounded on an alleged failure to train or inadequate training theory. See id. at ¶ 53.

         According to Plaintiff, Defendant “failed to train and/or adequately train its officers,

  including [Co-Defendant Officers] in [(1)] knowing what potential kinds of behaviors, actions and

  related mental illnesses justifies a reason to believe that a person is mentally ill and warrants an

  immediate mental examination (2) knowing what potential mental illness the person may have

  based on their actions or behavior and how that suspected mental illness will cause them to refuse

  voluntary mental examination or not be able to determine for their self whether examination is

  necessary (3) knowing what potential behavior, actions or mental illness, without car[e] or

  treatment, would likely cause the persons to suffer from neglect or refuses to care for their self and

  that such neglect would cause a real and present threat of substantial harm to their well being and

  its not apparent that such harm maybe avoided via the help of their family or friends (4) knowing

  what kind of potential behavior, actions or mental illness would present a substantial likelihood

  that without care or treatment to the person will cause serious bodily harm to their selves or others



                                                    5
Case 0:18-cv-63035-BB Document 62 Entered on FLSD Docket 07/07/2020 Page 6 of 21
                                                               Case No. 18-cv-63035-BLOOM/Valle


  in the near future as evidence[d] by re[c]ent behavior.” Id. at ¶ 57.

         Plaintiff alleges that Defendant’s Field Training Program “No. IG-29” for its officers

  regarding the mentally ill and Baker Act is “grossly inadequate training regarding probable cause”

  for involuntary detention. Id. at ¶¶ 58-59. He adds that Defendant’s actions show “deliberate

  indifference” to his constitutional rights. Id. The SAC seeks $1,000,000 in compensatory damages

  from each Co-Defendant Officer, $5,000,000 from Defendant, and $2,000,000 in punitive damages

  from each Co-Defendant Officer. Id. at ¶¶ 62-63.

         Defendant now moves to dismiss all claims pled against the Co-Defendant Officers in their

  official capacities and the alleged claim against “all police officers” employed by Defendant in

  Count I. See ECF No. [53].5 Thus, Defendant seeks dismissal of Counts I-III. Additionally,

  Defendant moves to dismiss the Monell failure to train claim against Defendant for failing to state

  an actionable claim. Id.

         Plaintiff responds with four arguments. First, he asserts that he does not raise an official

  capacity claim against any Defendant in Counts I or II, and he states that Count I is not directed

  against “all police officers” of the Lauderhill Police Department. ECF No. [55] at 1. Second, he

  maintains that the official capacity claim in Count III is sufficiently pled. Id. at 2-3. Third, he

  contends that he sufficiently pled a claim for failure to train in Count IV pursuant to Canton v.

  Harris, 489 U.S. 378 (1989). Id. at 3-5. Fourth, he concedes that he “made a mistake” in paragraph

  59 of the SAC regarding his representation that the Field Training program reportedly does not

  give officers any authority to determine if a person has a mental illness. Id. at 5-6. However, he



  5
    Counts I and II do not purportedly seek liability against Co-Defendant Officers in their official
  capacities. See ECF No. [49] at ¶¶ 9, 10. However, the SAC reflects generally that Plaintiff sues
  them in their individual and official capacities. See id. at ¶¶ 3-5. Therefore, Defendant asserts that
  it moves to dismiss Counts I and II “in an abundance of caution . . . to the extent Plaintiff has
  asserted these claims against the Officers in their official capacities.” ECF No. [53] at 5.
                                                    6
Case 0:18-cv-63035-BB Document 62 Entered on FLSD Docket 07/07/2020 Page 7 of 21
                                                                Case No. 18-cv-63035-BLOOM/Valle


  stresses that the training program is inadequate regardless of his mistaken allegation. Id. at 6-7.

          In reply, Defendant makes three arguments. First, it asserts that “in light of Plaintiff’s

  clarification” of the scope of Counts I and II, it seeks “an order clarifying that Counts One and

  Two shall not be construed to assert claims against any officer in his or her official capacity or any

  claims against ‘all police officers of the Lauderhill Police Department.’” ECF No. [56] at 1.

  Second, it argues that Count III should be dismissed because it fails to state a claim under any

  Monell theory. Id. at 2-3. In particular, Defendant asserts that, as a municipality, it cannot be a

  “final policymaker,” and that Co-Defendant Officers cannot be the final policymakers based on

  the SAC’s express allegations. Id. It also argues that to the extent Count III is based on a failure to

  train theory, it is “wholly duplicative” of Count IV. Id. at 3. Finally, Defendant asserts that any

  claim predicated on a failure to train theory fails. Specifically, it maintains that Plaintiff’s analogy

  of the instant case to Canton is misplaced, Plaintiff fails to identify a pattern of similar

  constitutional violations by untrained employees, he fails to identify why the need for training was

  “so obvious” that the “single incident” exception should apply, and he ignores the training policy

  referenced in the SAC and attached to the Motion without addressing specifically how the training

  policy is inadequate based on its contents. Id. at 3-6.

          The Motion, accordingly, is ripe for consideration.

          II.     LEGAL STANDARDS

                  A.      Motion to dismiss

          A pleading in a civil action must contain “a short and plain statement of the claim showing

  that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although a complaint “does not need

  detailed factual allegations,” it must provide “more than labels and conclusions, and a formulaic

  recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S.



                                                     7
Case 0:18-cv-63035-BB Document 62 Entered on FLSD Docket 07/07/2020 Page 8 of 21
                                                                Case No. 18-cv-63035-BLOOM/Valle


  544, 555 (2007); see Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (explaining that Rule 8(a)(2)’s

  pleading standard “demands more than an unadorned, the-defendant-unlawfully-harmed-me

  accusation”). Nor can a complaint rest on “‘naked assertion[s]’ devoid of ‘further factual

  enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557 (alteration in original)).

            When reviewing a motion under Rule 12(b)(6), a court, as a general rule, must accept the

  plaintiff’s allegations as true and evaluate all plausible inferences derived from those facts in favor

  of the plaintiff. See Miccosukee Tribe of Indians of Fla. v. S. Everglades Restoration Alliance, 304

  F.3d 1076, 1084 (11th Cir. 2002); AXA Equitable Life Ins. Co. v. Infinity Fin. Grp., LLC, 608 F.

  Supp. 2d 1349, 1353 (S.D. Fla. 2009). However, this tenet does not apply to legal conclusions, and

  courts “are not bound to accept as true a legal conclusion couched as a factual

  allegation.” Twombly, 550 U.S. at 555; see Iqbal, 556 U.S. at 678; Thaeter v. Palm Beach Cty.

  Sheriff’s Office, 449 F.3d 1342, 1352 (11th Cir. 2006). Moreover, “courts may infer from the

  factual allegations in the complaint ‘obvious alternative explanations,’ which suggest lawful

  conduct rather than the unlawful conduct the plaintiff would ask the court to infer.” Am. Dental

  Ass’n v. Cigna Corp., 605 F.3d 1283, 1290 (11th Cir. 2010) (quoting Iqbal, 556 U.S. at 682).

            A court considering a Rule 12(b) motion is generally limited to the facts contained in the

  complaint and attached exhibits, including documents referred to in the complaint that are central

  to the claim. See Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949, 959 (11th Cir. 2009); Maxcess,

  Inc. v. Lucent Techs., Inc., 433 F.3d 1337, 1340 (11th Cir. 2005) (“[A] document outside the four

  corners of the complaint may still be considered if it is central to the plaintiff’s claims and is

  undisputed in terms of authenticity.”) (citing Horsley v. Feldt, 304 F.3d 1125, 1135 (11th Cir.

  2002)).




                                                    8
Case 0:18-cv-63035-BB Document 62 Entered on FLSD Docket 07/07/2020 Page 9 of 21
                                                               Case No. 18-cv-63035-BLOOM/Valle


                 B.      Pro se litigants

         “Pro se pleadings are held to a less stringent standard than pleadings drafted by attorneys

  and will, therefore, be liberally construed.” Tannenbaum v. United States, 148 F.3d 1262, 1263

  (11th Cir. 1998). This leniency, however, does not confer on pro se litigants “a right to receive

  special advantages not bestowed on other litigants. [The pro se litigant] must, for example, abide

  by local rules governing the proper form of pleadings.” Procup v. Strickland, 760 F.2d 1107, 1115

  (11th Cir. 1985). Further, courts cannot serve as de facto counsel for a party and cannot rewrite a

  deficient pleading for the sake of sustaining an action. Jarzynka v. St. Thomas Univ. of Law, 310

  F. Supp. 2d 1256, 1264 (S.D. Fla. 2004). The Court cannot simply “fill in the blanks” to infer a

  claim, Brinson v. Colon, 2012 WL 1028878, at *1 (S.D. Ga. Mar. 26, 2012), as “it is not the Court’s

  duty to search through a plaintiff’s filings to find or construct a pleading that satisfies Rule

  8,” Sanders v. United States, 2009 WL 1241636, at *3 (N.D. Ga. Jan. 22, 2009); see Bivens v.

  Roberts, 2009 WL 411527, at *3 (S.D. Ga. Feb. 18, 2009) (“[J]udges must not raise issues and

  arguments on plaintiffs’ behalf, but may only construe pleadings liberally given the linguistic

  imprecision that untrained legal minds sometimes employ.” (citing Miller v. Donald, 541 F.3d

  1091, 1100 (11th Cir. 2008))). In determining whether a pro se litigant has stated a claim, “the

  court ought not penalize the litigant for linguistic imprecision in the more plausible allegations,”

  while keeping in mind that “wildly implausible allegations in the complaint should not be taken to

  be true.” Miller, 541 F.3d at 1100.

         III.    DISCUSSION

         Determining whether Defendant is entitled to dismissal of the claims at issue raises two

  overarching issues. The first is whether Plaintiff has stated an actionable “official capacity” claim

  in Count III. The second is whether Plaintiff has adequately stated a failure to train claim against



                                                   9
Case 0:18-cv-63035-BB Document 62 Entered on FLSD Docket 07/07/2020 Page 10 of 21
                                                                  Case No. 18-cv-63035-BLOOM/Valle


  Defendant in Count IV. The Court will address each issue in turn.

                  A.      Section 1983 and official capacity liability

          “In contrast to individual capacity suits, when an officer is sued under Section 1983 in his

  or her official capacity, the suit is simply ‘another way of pleading an action against an entity of

  which an officer is an agent.’” Busby v. City of Orlando, 931 F.2d 764, 776 (11th Cir. 1991). “Such

  suits against municipal officers are, therefore, in actuality, suits directly against the city that the

  officer represents.” Id. “Because suits against a municipal officer sued in his official capacity and

  direct suits against municipalities are functionally equivalent, there no longer exists a need to bring

  official-capacity actions against local government officials, because local government units can be

  sued directly (provided, of course, that the public entity receives notice and an opportunity to

  respond).” Id. See also Adcock v. Baca, 157 F. App'x 118, 119 (11th Cir. 2005) (“When, as here,

  the defendant in a § 1983 civil rights action is the county sheriff, the suit is effectively an action

  against the governmental entity he represents[.]”); Cook ex-rel. Estate of Tessier v. Sheriff of

  Monroe Cty. Fla., 402 F.3d 1092, 1115 (11th Cir. 2005) (“Personal-capacity suits seek to impose

  personal liability upon a government official for actions he takes under color of state law. Official-

  capacity suits, in contrast, generally represent only another way of pleading an action against an

  entity of which an officer is an agent. As long as the government entity receives notice and an

  opportunity to respond, an official-capacity suit is, in all respects other than name, to be treated as

  a suit against the entity. It is not a suit against the official personally, for the real party in interest

  is the entity.”) (quoting Kentucky v. Graham, 473 U.S. 159, 165-66 (1985)).

                  B.      Municipal liability under Section 1983 (Monell claim)

          Any person acting under color of state law who violates a constitutional right of another is

  liable for the injured party's losses. 42 U.S.C. § 1983. “Section 1983 provides a fault-based



                                                      10
Case 0:18-cv-63035-BB Document 62 Entered on FLSD Docket 07/07/2020 Page 11 of 21
                                                               Case No. 18-cv-63035-BLOOM/Valle


  analysis for imposing municipal liability; therefore, plaintiffs must establish that the city was the

  person who caused them to be subjected to their deprivation.” Depew v. City of St. Marys, Ga., 787

  F.2d 1496, 1499 (11th Cir. 1986). “[W]hen execution of a government’s policy or custom, whether

  made by its lawmakers or by those whose edicts or acts may fairly be said to represent official

  policy, inflicts the injury th[en] the government as an entity is responsible under § 1983.” Monell v.

  Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 694, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978).

         To impose Section 1983 municipal liability, a plaintiff must show: (1) that his

  constitutional rights were violated; (2) that the municipality had a custom or policy that constituted

  deliberate indifference to that constitutional right; and (3) that the policy or custom caused the

  violation. McDowell v. Brown, 392 F.3d 1283, 1289 (11th Cir. 2004). “A plaintiff . . . has two

  methods by which to establish a [municipal actor’s] policy: identify either (1) an officially

  promulgated [ ] policy or (2) an unofficial custom or practice of the [municipal actor] shown

  through the repeated acts of a final policymaker for the [municipal actor].” Grech v. Clayton Cnty.,

  Ga., 335 F.3d 1326, 1329 (11th Cir. 2003). “Under either avenue, a plaintiff (1) must show that

  the local governmental entity . . . has authority and responsibility over the governmental function

  in issue and (2) must identify those officials who speak with final policymaking authority for that

  local governmental entity concerning the act alleged to have caused the particular constitutional

  violation in issue.” Id. at 1330. “To establish a policy or custom, it is generally necessary to show

  a persistent and wide-spread practice[; h]owever, the custom need not receive formal

  approval.” Depew, 787 F.2d at 1499; see also Smith v. Mercer, 572 F. App’x 676, 679 (11th Cir.

  2014) (“A plaintiff must identify a ‘consistent and widespread practice’ of constitutional

  deprivations to prove local government liability for an unofficial custom.”); Carter v.

  Columbus Consol. Gov’t, 559 F. App’x 880, 881 (11th Cir. 2014) (“the challenged practice or



                                                   11
Case 0:18-cv-63035-BB Document 62 Entered on FLSD Docket 07/07/2020 Page 12 of 21
                                                                Case No. 18-cv-63035-BLOOM/Valle


  custom must be ‘so pervasive as to be the functional equivalent of a formal policy’”)

  (quoting Grech, 335 F.3d at 1330 n. 6).

         Where a municipality’s failure to train or supervise its employees in a relevant respect

  evidences a “deliberate indifference” to the rights of its inhabitants, such a shortcoming may

  constitute a “policy or custom” actionable under § 1983. City of Canton v. Harris, 489 U.S. 378,

  389 (1989). “In addition, . . . a municipality’s failure to correct the constitutionally offensive

  actions of its employees can rise to the level of a custom or policy ‘if the municipality tacitly

  authorizes these actions or displays deliberate indifference’ towards the misconduct.” Griffin v.

  City of Opa–Locka, 261 F.3d 1295, 1308 (11th Cir. 2001) (citing Brooks v. Scheib, 813 F.2d 1191,

  1193 (11th Cir. 1987)); Canton, 489 U.S. at 388 (rejecting city’s argument that municipal liability

  can be imposed only where the challenged policy itself is unconstitutional, and finding that “there

  are limited circumstances in which an allegation of a ‘failure to train’ can be the basis for liability

  under § 1983”). That is, “a Section 1983 claim for inadequate training exists only where the failure

  to train amounts to deliberate indifference to the rights of persons with whom the police come into

  contact.” Riley v. Newton, 94 F.3d 632, 638 (11th Cir. 1996) (quotation omitted); see

  also Canton, 489 U.S. at 389 (“Only where a municipality’s failure to train its employees in a

  relevant respect evidences a ‘deliberate indifference’ to the rights of its inhabitants can such a

  shortcoming be properly thought of as a city ‘policy or custom’ that is actionable

  under § 1983.”); Gold v. City of Miami, 151 F.3d 1346, 1350–51 (11th Cir. 1998) (“[A]n allegation

  of failure to train or supervise can be the basis for liability under § 1983 . . . only where the

  municipality inadequately trains or supervises its employees, this failure to train or supervise is a

  city policy, and that city policy causes the employees to violate a citizen’s constitutional rights.”).




                                                    12
Case 0:18-cv-63035-BB Document 62 Entered on FLSD Docket 07/07/2020 Page 13 of 21
                                                               Case No. 18-cv-63035-BLOOM/Valle


                 C.      Count III

         Because Plaintiff represents that he does not raise any official capacity claims in Counts I

  or II, see ECF No. [55] at 1, and the Court likewise does not find that these counts assert such

  claims, the Court first addresses Count III. This count alleges that Co-Defendant Officers, “in their

  official capacity, violated Plaintiff’s Fourth Amendment right to be free from arrest and Baker

  Acting without probable cause and his First Amendment right to free speech in a park when they

  arrested and Baker Acted Plaintiff without probable cause pursuant to the City of Lauderhill’s

  policy of failing to train, and or inadequately training its officers in knowing how to determine if

  a person their officers would come in contact with meets the criteria for involuntary Baker Acting.”

  ECF No. [49] at ¶ 52. As noted above, because this claim is brought against Co-Defendant Officers

  in their official capacities, this is construed as a claim against Defendant. Busby, 931 F.2d at 776.

         According to Defendant, Count III fails because there are no allegations that the Co-

  Defendant Officers had final policymaking authority, as is required to state a claim based on

  actions of a City employee. “The mere delegation of authority to a subordinate to exercise

  discretion is not sufficient to give the subordinate policymaking authority. Rather, the delegation

  must be such that the subordinate’s discretionary decisions are not constrained by official policies

  and are not subject to review.” Mandel v. Doe, 888 F.2d 783, 792 (11th Cir. 1989) (citation

  omitted).

         Plaintiff responds that the City of Lauderhill “was the final policymaking authority[.]” ECF

  No. [55] at 2. He adds, however, that “[a]ssuming arguendo that under count three [Plaintiff] was

  required to claim that the officers ultimately Baker Acted him as the final policy or decision makers

  of the City one can infer the same thing from the claim under counts three and its supporting facts.”

  See id. (citing ECF No. [49] at ¶¶ 52, 54-60). He states that the Court should not dismiss Count



                                                   13
Case 0:18-cv-63035-BB Document 62 Entered on FLSD Docket 07/07/2020 Page 14 of 21
                                                               Case No. 18-cv-63035-BLOOM/Valle


  III, but instead should give him an opportunity to amend if Count III is insufficiently pled. Id. at

  3.

         In reply, Defendant argues that Count III fails because a municipality cannot be a final

  policymaker. ECF No. [56] at 2 (citing Pembaur v. City of Cincinnati, 475 U.S. 469, 481-83

  (“Municipal liability attaches only where the decisionmaker possesses final authority to establish

  municipal policy with respect to the action ordered. The fact that a particular official—even a

  policymaking official—has discretion in the exercise of particular functions does not, without

  more, give rise to municipal liability based on an exercise of that discretion. The official must also

  be responsible for establishing final government policy respecting such activity before the

  municipality can be held liable.”) (footnotes and internal citation omitted); see also Willingham v.

  City of Valparaiso Fla., 638 F. App’x 903, 906–07 (11th Cir. 2016) (noting that a city commission

  is not an official for purposes of Monell). Similarly, it maintains that the Co-Defendant Officers

  cannot be the final policymaker for liability purposes.

         This Court previously found that Plaintiff did not state an actionable Monell claim based

  on allegations made against Co-Defendant Officers in their official capacities. See Watkins v.

  Bigwood, No. 18-CV-63035, 2020 WL 1166720, at *5 (S.D. Fla. Mar. 11, 2020). Upon review,

  the instant SAC likewise suffers from insufficient allegations. Plaintiff does not allege the identity

  of the officials with final policymaking authority so as to render Defendant liable. See, e.g.,

  Andrade v. Miami Dade Cty., No. 09-23220-CIV, 2011 WL 4345665, at *8-9 (S.D. Fla. Sept. 16,

  2011) (dismissing Monell claim where plaintiff failed to identify a final policymaker, and rejecting

  plaintiff’s argument that the identification of a policymaker is “unnecessary” because plaintiff

  “apparently conflates the determination of official policymaker . . .with the necessity of alleging

  an official policymaker as an element of stating § 1983 claim”); Quintanilla v. Miami-Dade Cty.,



                                                   14
Case 0:18-cv-63035-BB Document 62 Entered on FLSD Docket 07/07/2020 Page 15 of 21
                                                                 Case No. 18-cv-63035-BLOOM/Valle


  No. 09-20821-CIV, 2009 WL 3334343, at *1 (S.D. Fla. Oct. 15, 2009) (dismissing claim for failing

  to “allege the identity of the final policymaking authority responsible for the alleged custom or

  policy that caused the Plaintiff’s injuries,” and noting that for section 1983 liability to attach to a

  municipality, a plaintiff “must identify those officials who speak with final policymaking authority

  for that local governmental entity concerning the act alleged to have caused the particular

  constitutional violation in issue”) (citing Grech, 353 F.3d at 1329); Estate of Osorio v. Miami-

  Dade Cty., 191 F. Supp. 3d 1366, 1370 (S.D. Fla. 2016) (dismissing section 1983 claim where

  plaintiff provided no factual allegations of a single official or unofficial policy, failed to identify a

  final policymaker, and only included conclusory allegations); see also Hill v. Clifton, 74 F.3d 1150,

  1152 (11th Cir. 1996) (“Municipalities may be sued under 42 U.S.C. § 1983 if an official policy

  or custom of the municipality violates constitutional requirements. Only those officials who have

  final policymaking authority may render the municipality liable under § 1983. [Plaintiff] concedes

  that [the police chief] was not the final policymaking authority in regard to the actions taken against

  [plaintiff]. Thus the actions of [the police chief] cannot impose liability on the city.”) (internal

  citations omitted).

          The Court agrees that the City itself is not a final policymaker, and the SAC’s allegations

  and the Response do not demonstrate that the Co-Defendant Officers are a final policymaker. The

  “‘Eleventh Circuit has interpreted Monell’s policy or custom requirement to preclude § 1983

  municipal liability for a subordinate official’s decisions when the final policymaker delegates

  decisionmaking discretion to the subordinate, but retains the power to review the exercise of that

  discretion.’ Accordingly, ‘[f]inal policymaking authority over a particular subject area does not

  vest in an official whose decisions in the area are subject to meaningful administrative

  review.’ Conversely, final policymaking authority may vest in an official whose decisions in an



                                                     15
Case 0:18-cv-63035-BB Document 62 Entered on FLSD Docket 07/07/2020 Page 16 of 21
                                                                Case No. 18-cv-63035-BLOOM/Valle


  area are not subject to meaningful administrative review.” Willingham, 638 F. App’x at 907

  (internal citations omitted; emphasis in original). Merely because the SAC alleges that the Co-

  Defendant Officers had discretion to determine if someone meets the criteria for involuntary

  examination does not necessarily transform them into final policymakers. Count III, accordingly,

  fails to state a claim.

                  D.        Count IV

          In Count IV, Plaintiff alleges that Defendant is liable for Co-Defendant Officers’ violation

  of his Fourth Amendment and First Amendment rights because of Defendant’s policy of “failing

  to train and or inadequate training its officers in knowing how to determine if a person they came

  in contact with meets the criteria for involuntary Baker Acting. Such policy . . . amounts to

  deliberate indifference to the constitutional rights of Plaintiff whom the officers came in contact

  with.” ECF No. [49] at ¶ 53.

          “[T]here are limited circumstances in which an allegation of a ‘failure to train’ can be the

  basis for liability under § 1983.” Canton, 489 U.S. at 387. “[T]he inadequacy of police training

  may serve as the basis for § 1983 liability only where the failure to train amounts to deliberate

  indifference to the rights of persons with whom the police come into contact.” Id. at 388. “Only

  where a municipality’s failure to train its employees in a relevant respect evidences a ‘deliberate

  indifference’ to the rights of its inhabitants can such a shortcoming be properly thought of as a city

  ‘policy or custom’ that is actionable under § 1983.” Id. at 389. In this respect, “‘[m]unicipal

  liability under § 1983 attaches where—and only where—a deliberate choice to follow a course of

  action is made from among various alternatives’ by city policymakers. Only where a failure to

  train reflects a ‘deliberate’ or ‘conscious’ choice by a municipality—a ‘policy’ . . . can a city be

  liable for such a failure under § 1983.” Id. (internal citations omitted).



                                                    16
Case 0:18-cv-63035-BB Document 62 Entered on FLSD Docket 07/07/2020 Page 17 of 21
                                                                Case No. 18-cv-63035-BLOOM/Valle


          “Deliberate indifference can be established in two ways: by showing a widespread pattern

  of similar constitutional violations by untrained employees or by showing that the need for training

  was so obvious that a municipality’s failure to train its employees would result in a constitutional

  violation.” Mingo v. City of Mobile, Ala., 592 F. App’x 793, 799-800 (11th Cir. 2014) (citing

  Connick v. Thompson, 563 U.S. 51, 131 S.Ct. 1350, 1360, 179 L.Ed.2d 417 (2011); Gold, 151 F.3d

  at 1350–52). “To establish a city’s deliberate indifference, ‘a plaintiff must present some evidence

  that the municipality knew of a need to train and/or supervise in a particular area and the

  municipality made a deliberate choice not to take any action.’” Lewis v. City of W. Palm Beach,

  Fla., 561 F.3d 1288, 1293 (11th Cir. 2009) (quoting Gold, 151 F.3d at 1350). “[A] pattern of

  similar constitutional violations by untrained employees is ordinarily necessary to demonstrate

  deliberate indifference for purposes of failure to train.” Weiland v. Palm Beach Cty. Sheriff’s

  Office, 792 F.3d 1313, 1328 (11th Cir. 2015) (citation omitted).

          This Court has previously found that a claim against a municipality for failure to train its

  officers was deficient where it does not set forth specific facts regarding “(1) the nature of any

  inadequate policies or procedures; (2) the factual basis – other than that this incident occurred –

  for concluding that the City’s training is contrary to law; (3) the identity of any prior incidents

  which would have placed the City on notice of any policy or training deficiencies; and/or (4) the

  factual basis underlying assertions that the City employed incompetent officers.” Willis v. City of

  Coral Springs, No. 16-CV-60959, 2016 WL 3747611, at *5 (S.D. Fla. July 13, 2016) (concluding

  that failure to train claim was insufficiently pled).

          Here, Plaintiff alleges that Defendant failed to provide sufficient training for its officers to

  know “how to determine if a person they come in contact with meets the criteria for involuntary

  Baker Acting.” ECF No. [49] at ¶ 53. In particular, he alleges as follows:



                                                    17
Case 0:18-cv-63035-BB Document 62 Entered on FLSD Docket 07/07/2020 Page 18 of 21
                                                              Case No. 18-cv-63035-BLOOM/Valle


        Prior to December 15, 2014 Defendant City of Lauderhill was aware that in order
        for their officers to have probable cause to arrest and involuntarily Baker [A]ct a
        person F.S.S. 394.463, involuntary examination, requires law enforcement to have
        a reason to believe a person has a mental illness that is causing them to refuse
        voluntary examination or not to be able to determine whether examination is
        necessary, that without treatment or care the person would likely suffer neglect or
        refuse to care for their self, that such would present a threat of substantial harm to
        themselves and that law enforcement must determine if there’s a substantial
        likelihood that without care or treatment the person will cause serious bodily harm
        to himself or herself or other[s] in the near future evidenced by their re[c]ent
        behavior.
                                                   ...
        The City of Lauderhill failed to train and or adequately train its officers, including
        [Co-Defendant Officers], in [1] knowing what potential kinds of behaviors, actions
        and related mental illnesses justifies a reason to believe that a person is mentally ill
        and warrants an immediate mental examination (2) knowing what potential mental
        illness the person may have based on their actions or behavior and how that
        suspected mental illness will cause them to refuse voluntary mental examination or
        not be able to determine for their self whether examination is necessary (3) knowing
        what potential behavior, actions or mental illness, without car[e] or treatment,
        would likely cause the persons to suffer from neglect or refuses to care for their self
        and that such neglect would cause a real and present threat of substantial harm to
        their well being and its not apparent that such harm maybe avoided via the help of
        their family or friends (4) knowing what kind of potential behavior, actions or
        mental illness would present a substantial likelihood that without care or treatment
        to the person will cause serious bodily harm to their selves or others in the near
        future as evidence[d] by re[c]ent behavior.

        The City of Lauderhill’s police department’s Field Training program for its officers
        regarding the mentally ill and Baker Act is grossly inadequate training regarding
        probable cause to determine if someone should be involuntarily Baker Acted. . . .
        The Lauderhill police department field training program for mentally ill/Baker Act
        No. IG-29 is the only training the City of Lauderhill provides its officers regarding
        the mentally ill and Baker Act. This training program [] does not give its officers
        any authority to determine if a person has a mental illness, as is required by the
        Baker Act, hence it does not provide its officers with any training as to how to
        determine if a person is mentally ill. The training program [] merely assumes that
        the officer is called for a mentally ill person. A determination regarding whether a
        person is mentally ill is the first requirement of the Baker Act. The training program
        goes on to give its officers full discretionary authority to determine if the person
        meets the criteria for involuntary examination but it does not train its officers how
        to make such discretionary determinations, such as what conduct, behavior or
        actions qualifies as a potential mental illness and no training regarding how to
        determine if the potential mental illness is causing the other Baker Act element in
        the persons, which the Baker Act requires to be determined from the mental illness
        prior to involuntary Baker Acting the person.

                                                  18
Case 0:18-cv-63035-BB Document 62 Entered on FLSD Docket 07/07/2020 Page 19 of 21
                                                                Case No. 18-cv-63035-BLOOM/Valle



  Id. at ¶¶ 55, 57-59. According to Defendant, Count IV fails because Plaintiff does not allege a

  “pattern of similar constitutional violations by untrained employees” but rather focuses solely on

  his December 15, 2014 involuntary commitment. ECF No. [53] at 7. Therefore, it submits that

  Plaintiff has not offered any factual basis, other than that this incident occurred, to conclude that

  the City’s training is inadequate, that there were prior incidents that would have placed Defendant

  on notice of any policy or training deficiencies, or that Defendant employed incompetent officers.

  Id. at 7-8. The Court agrees. See Willis, 2016 WL 3747611, at *4-5.

         As in Willis, “conspicuously absent from the [SAC] are fact allegations relating to anything

  other than the events of [December 15, 2014]. Such wholly unsupported conclusions that the City

  failed to establish appropriate police procedures and train police personnel accordingly,

  particularly in a state with a liberal public records law, are plainly insufficient.” Id. at 5 (citing

  Larosa v. City of Sweetwater, 2014 WL 235449, at *2 (S.D. Fla. Jan. 22, 2014) (dismissing

  complaint which “offer[ed] no factual allegations other than [plaintiff’s] own arrest and the

  circumstances surrounding that arrest” to substantiate allegations of a policy or custom); Whitaker

  v. Miami-Dade Cnty., 126 F. Supp. 3d 1313, 1327-28 (S.D. Fla. 2015) (dismissing federal failure

  to train claims because “the facts alleged simply do not plausibly give rise to the inference that a

  final policymaker for the County made a ‘decision not to train the officer[,]’ or that it was obvious

  that their failure to do so would result in a constitutional deprivation”)).

         Additionally, Defendant argues that to the extent Plaintiff alleges that the City’s Field

  Training Program Incident Guide No. IG-29 is “inadequate” because it allegedly “does not give

  its officers any authority to determine if a person has a mental illness, as is required by the [Baker]

  Act,” his allegations are belied by Incident Guide No. IG-29 and a misstatement of the Baker Act

  itself. See ECF No. [53] at 8-9 (citing ECF No. [53-1]). Defendant adds that the Field Training

                                                    19
Case 0:18-cv-63035-BB Document 62 Entered on FLSD Docket 07/07/2020 Page 20 of 21
                                                                  Case No. 18-cv-63035-BLOOM/Valle


  Program “provides discrete criteria for an involuntary Baker Act, which not only tracks the

  language of Section 394.463, Fla. Stat., but also provides concrete examples[.]” Id. at 9. In the

  Response, Plaintiff “concedes” that he “made a mistake” concerning his allegations of the Field

  Training Program, but that the “mistake” is cured by his additional allegations that point out what

  the Fielding Training Program “did not train its officers in.” ECF No. [55] at 5-6. In reply,

  Defendant asserts that Plaintiff fails to “specifically address how the City’s training policy is, in

  fact, inadequate based on the contents of the policy[.]” ECF No. [56] at 6.

          At this stage, the Court need not decide the ultimate issue of whether Defendant’s Field

  Training Program is legally inadequate. The SAC fails to allege sufficiently, as an alternative basis

  to set forth a failure to train claim, that the purported training deficiencies are “so obvious” that

  Defendant’s failure to provide training in the manner Plaintiff seeks amounts to deliberate

  indifference. See, e.g., Canton, 489 U.S. 378, 396–97 (“The claim in this case—that police officers

  were inadequately trained in diagnosing the symptoms of emotional illness—falls far short of the

  kind of ‘obvious’ need for training that would support a finding of deliberate indifference to

  constitutional rights on the part of the city. . . . [T]he diagnosis of mental illness is not one of the

  ‘usual and recurring situations with which [the police] must deal.’ The lack of training at issue

  here is not the kind of omission that can be characterized, in and of itself, as a ‘deliberate

  indifference’ to constitutional rights.”) (O’Connor, J., concurring in part and dissenting in part;

  internal citations omitted); Weiland, 792 F.3d at 1329 (affirming dismissal of failure to train claim

  because although “evidence of previous incidents is not required to establish city policy if the need

  to train and supervise in a particular area is ‘so obvious’ that liability attaches for a single incident,”

  the complaint failed to allege that “the need for specialized training in the constitutional restrictions

  on the use of force when dealing with mentally ill citizens is ‘so obvious’ that the failure to provide



                                                      20
Case 0:18-cv-63035-BB Document 62 Entered on FLSD Docket 07/07/2020 Page 21 of 21
                                                              Case No. 18-cv-63035-BLOOM/Valle


  such training amounts to deliberate indifference”). In this respect, although Plaintiff alleges that

  the City’s training policy is flawed, the SAC does not explain why these deficiencies would have

  been so obvious under Fla. Stat. § 394.463 that Defendant’s actions amount to deliberate

  indifference. Accordingly, Count IV fails at this time.

         As a result of the foregoing analysis, dismissal of Counts III and IV is appropriate.

  However, because Defendant has not demonstrated that amendment is futile such that these claims

  can have no potential basis as a matter of law, dismissal shall be without prejudice.

         IV.     CONCLUSION

         Accordingly, it is ORDERED AND ADJUDGED that the Motion, ECF No. [53], is

  GRANTED.

         DONE AND ORDERED in Chambers at Miami, Florida, on July 6, 2020.




                                                       _________________________________
                                                       BETH BLOOM
                                                       UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record

  Eric Watkins
  7990 Hampton Blvd
  Apt. 110
  North Lauderdale, FL 33068
  Email: kemet121671.ew@gmail.com




                                                  21
